Title: September [1795]
From: Washington, George
To: 




8th. Left Phila. for Mt. Vernon. Dined at Chester & lodged at Wilmington.
 


9. Breakfasted at Christiana dined at Elkton & lodged at Charles town.
 


10. Breakfasted at Susquehanna (Mrs. Rogers’s) dined at Hartford & lo[d]ged at Websters.
 


11. Breakfasted at Baltimore. Dined & lodged at Spurriers.
 


12. Breakfasted at Van Horns. Dined at Bladensburgh & lodged at George Town.
 


13. Breakfasted in George Town and reached Mt. Vernon to dinner.
 


25. Went to Alexandria. Dined with Mr. & Mrs. Lear.


   
   Tobias Lear’s first wife, Mary Long Lear, had died in 1793, and Lear in early August 1795 married Fanny Bassett Washington (Columbian Mirror [Alexandria], 6 Aug. 1795), widow of GW’s nephew George Augustine Washington, who had also died in 1793.



 


26. Returned home to dinner.
